Citation Nr: 1420495	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-10 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for lumbar disc disease with disc bulging.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In September 2011, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issues of entitlement to service connection for fibromyalgia, whether a February 2007 rating decision was clear and unmistakable erroneous in denying entitlement to service connection for posttraumatic stress disorder, entitlement to service connection for a sleep disorder secondary to lumbar disc disease with disc bulging, and entitlement to service connection and separate disability ratings for bilateral lower extremity radiculopathy secondary to lumbar disc disease with disc bulging have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a rating higher than 10 percent for lumbar disc disease with disc bulging and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine disability.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Here, the Veteran's September 2011 testimony can be fairly read to argue that his back disorder is worse than that presented at VA examinations conducted in 2010.
 
Additionally, it appears that there may be additional outstanding National Guard service treatment records that have not been requested or obtained.  On remand, these record records should be obtained and associated with the record.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, as the Veteran has expressed that his service connected disability impacts his ability to maintain employment, a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders appears to have been raised and thus is a component of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, while the Board has jurisdiction over this issue additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the Veterans Claims Assistance Act of 2000, obtaining an examination and adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1. An attempt must be made to obtain the Veteran's service treatment records from the National Guard Bureau in Harrisburg, Pennsylvania.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Obtain and associate with the record any outstanding VA outpatient treatment records from VA health care facilities serving the Pittsburgh, Pennsylvania region.  Further, ask the Veteran to authorize VA to obtain any outstanding private treatment records relevant to his claim.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for VA orthopedic and neurological examinations to determine the nature and severity of his lumber spine disability.  Access to the claims file, Virtual VA file, and VBMS file must be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion findings reported in degrees must be provided in the examination report.  Any limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examiner must address the nature of any lower extremity neurological problems and opine whether it is at least as likely as not that lower extremity radiculopathy is associated with the appellant's service connected lumbar disorder.  The examiner must offer an opinion as to how, if at all, the appellant's back disorder and any associated pathology affect his ability to work.  A complete rationale should be provided for any opinion expressed.

4. After providing any required notice under the Veterans Claims Assistance Act of 2000, and after fulfilling VA's duty to assist, to include the conduct of any necessary physical examinations, the RO must adjudicate all referred issues noted in the introduction section of this remand.  The appellant must also be provided appropriate notice under the Veterans Claims Assistance Act of 2000 regard his claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

5. The RO must ensure that all medical examination and opinion reports comply with this remand and the questions presented in the request.  The RO must ensure that all examiners document their consideration of records contained in Virtual VA and VBMS files.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6. Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the issues presented.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





Department of Veterans Affairs


